Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In page 6 of disclosure “the aforementioned ENU” is sued without an ENU disclosed before this. Also it is confusing how “Chapter 3 of reference 1” and a website address of Euler angles should be removed. For the same reason, the references 2 and 3 found in the same paragraph 0022 should be modified
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mobile must be shown or the feature(s) canceled from the claim(s).  In current drawing set, figures 3-5 (figures 1-2 are prior art drawing which is not considered as the current invention) is missing a key component of mobile. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, several indefinite language such as “applied to”, “being able to” and “can be used to” are used between the elements, the use of this type of language does not define clear relationship between the chip, beacon and the mobile. Also, “the beacon comprising a plurality of antennas and an inertial measurement unit, and a mobile device being able to calculate angle information according to a supplement provided by the beacon”, it appears the 
Firstly, a chip “applied to a beacon” does not limit the chip as implemented in the beacon (like Applicant’s Fig. 3 drawing description found in paragraph 0019), it could be built into a mobile or a remote server. Secondly, “being able to” is not considered a claim limitation especially for a chip. A chip is theoretically “able to do” anything! Applicant already used “configured to” in the direction-finding chip which is definite. Fixing of the ambiguous preamble by clarifying the relationship between elements while replacing the indefinite language is needed.
Thirdly, the use of “can be used to” is unclear whether the generated conversion information or correction amount IS USED to compensate the angle information or not. Applicant needs to amend the claim with –is used to--.
For the claims 3 and 5, indefinite language of “being able to” are used and dependent claims of 2, 4 and 6 does not have any claim limitation found to overcome the 112 rejection.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoshino (6081230).
processing method) beacon of a direction-finding system, a mobile device being able to calculate angle information according to a supplement provided by the beacon, the beacon comprising:
a plurality of antennas (a mobile inherently includes GPS antenna and other communication antennas);
an inertial measurement unit (article 68 integrator in Fig. 6) configured to generate an acceleration and a magnetic field vector; and
a direction-finding chip (a processing implies a chip is used) coupled to the antennas and the inertial measurement unit and configured to generate coordinate conversion information or a correction amount (an inertial sensor is used in a situation when position accuracy is worsen and needs correction) of the coordinate conversion information according to the acceleration and the magnetic field vector (see geomagnetism sensor 134 in Fig. 6) and to transmit the supplement and the coordinate conversion information or the correction amount (in a 4G/5G environment, a mobile base station is a beacon to other mobiles which inherently has RF circuit to transmit the beacon signal, a beacon equipped with an inertial sensor is providing correction information of a position/orientation)(a positioning system also can be interpreted as direction-finding system).
Regarding claim 6, Hoshino discloses wherein relative positions and relative angles between the antennas and the inertial measurement unit remain substantially unchanged (the implementation of IMU vs. positioning device is relatively fixed in position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (6081230) as applied to claims 1 and 3 above, and further in view of Bhardwaj (20150088419).
Regarding claims 2 and 4, Hoshino does not specifically a computation circuit enables or disables the inertial measurement unit according to a predetermined time. However, Bhardwaj teaches an INS periodically detect IMU measurement (paragraph 0035) in a vehicle navigation with relative attitude determination vs a frame of reference (abstract). It would have been obvious to modify Hoshino with Bhardwaj by incorporating the disable/enable decision in the circuitry in order to constantly determine an attitude and position accurately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov